Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21      Page 1 of 30 PageID 14733



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

 ODELL EDWARDS, Individually and             §
 as Representative of the Estate of          §
 Jordan Edwards, Deceased,                   §
 VIDAL ALLEN and KEVON EDWARDS,              §
             Plaintiffs,                     §
                                             §        No. 3:17-cv-01208-M-BT
 SHAUNKEYIA KEYON STEPHENS,                  §
 RHONDA WASHINGTON,                          §
 MAXWELL EVERETTE, and                       §
 MAXIMUS EVERETTE,                           §
          Intervenor-Plaintiffs,             §
                                             §
 v.                                          §
                                             §
 ROY OLIVER and THE CITY OF                  §
 BALCH SPRINGS, TEXAS,                       §
          Defendants.                        §

          FINDINGS, CONCLUSIONS, AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

        This civil-rights action under 42 U.S.C. § 1983 alleging excessive force in

 violation of the Fourth Amendment arises out of the shooting death of Jordan

 Edwards by former Balch Springs police officer Defendant Roy Oliver. Oliver has

 filed a motion for summary judgment (ECF No. 344) asserting qualified immunity

 and requesting the Court dismiss with prejudice all of Plaintiffs’1 claims against

 him.



 1The Court collectively refers to Odell Edwards, Vidal Allen, Kevon Edwards,
 Shaunkeyia Keyon Stephens, Maxwell Everette, Maximus Everette, and Rhonda
 Washington as “Plaintiffs.”
                                         1
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 2 of 30 PageID 14734



       Oliver’s motion requires the Court to apply multiple legal standards,

 corresponding to summary judgment, the Fourth Amendment, and qualified

 immunity. At this procedural stage, summary judgment, the Court must view the

 facts and draw reasonable inferences in the light most favorable to the nonmovant,

 Plaintiffs. Excessive-force claims, like Plaintiffs’, are highly fact-intensive:

 Whether the use of force at issue is unconstitutional depends heavily on the facts

 and circumstances of the particular case. And qualified immunity, a judicially-

 created doctrine, shields police officers from liability for excessive-force claims

 unless their conduct violates clearly established law. A police officer is not entitled

 to qualified immunity when existing legal precedent gives the officer notice that a

 specific use of force is excessive. Qualified-immunity cases often involve competing

 versions of events—this case is no exception. When the facts are disputed, the

 Court must use Plaintiffs’ version of the facts, unless it is blatantly contradicted by

 the record, to evaluate whether the officer is entitled to qualified immunity.

       Here, Plaintiffs contend that Oliver fired his assault rifle into a car full of

 teenagers as it was driving away from Oliver and his partner. Oliver promotes a

 different narrative, but Plaintiffs’ version of the facts is not blatantly contradicted

 by the record, which includes video footage from the officers’ body-cameras.

 Applying the law to Plaintiffs’ version of the facts, as it must, the Court finds a

 reasonable jury could conclude the car full of teenagers presented no immediate

 threat to the officers’ safety, making Oliver’s use of deadly force unreasonable.

 Plaintiffs also have identified cases where police officers who fired at cars that did

                                           2
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 3 of 30 PageID 14735



 not pose a sufficient threat of harm were held to have violated the Fourth

 Amendment. Therefore, based on the constitutional standard and the clearly

 established law, Oliver is not entitled to summary judgment on his qualified-

 immunity defense.

          The Court takes no position concerning the outcome of this case—it only

 finds that the evidence before it raises a genuine issue of material fact as to whether

 Oliver acted unconstitutionally. Accordingly, the District Court should DENY

 Oliver’s summary-judgment motion.

                                    Background

          On April 29, 2017, fifteen-year-old Jordan Edwards attended a party at a

 house on Baron Drive in Balch Springs, Texas, with his brothers, Vidal Allen and

 Kevon Edwards, and two friends, Maxwell Everette and Maximus Everette. See

 Oliver Br. 13-14 (ECF No. 345); Pls.’ Resp. 12 (ECF No. 371). The party was well

 attended by a number of other teenagers. See Oliver Br. 15; Pls.’ Resp. 13.

          At around 11:00 p.m., Balch Springs Police Department (BSPD) officers Roy

 Oliver and Tyler Gross arrived at the house on Baron Drive in response to a 911 call

 about possible underage drinking. See Oliver Br. 16; Pls.’ Resp. 13. The partygoers

 quickly dispersed, and the boys returned to their car parked at the end of Baron

 Drive, near the intersection with Shepherd Lane. See Oliver Br. 16-17; Pls.’ Resp.

 13-14.

          Then, gunfire erupted from a parking lot across Shepherd Lane. See Oliver

 Br. 19; Pls.’ Resp. 14. Oliver and Gross, who had gone into the house, heard the

                                           3
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21        Page 4 of 30 PageID 14736



 shots and ran outside toward the sound and the boys’ car. See Oliver Br. 20; Pls.’

 Resp. 15. The boys also heard the shots. Vidal, who was behind the wheel,

 attempted to drive forward—west on Baron Drive—but could not do so because

 another vehicle blocked the road. Pls.’ Resp. 14; see Oliver Br. 21. So he put the car

 in reverse and started slowly backing toward Shepherd Lane. See Oliver Br. 21; Pls.’

 Resp. 14. Gross yelled at the car to stop, but Vidal continued in reverse through the

 intersection, put the car in drive, and proceeded southbound on Shepherd Lane.

 Oliver Br. 23; Pls.’ Resp. 14.

       At this critical point, the parties’ narratives diverge. Oliver recounts that

 Vidal accelerated, driving “at/by” the officers, and that Gross was “extremely close”

 to the boys’ car when Gross struck its rear passenger window. Oliver Br. 23. Within

 “.358 seconds” of Gross breaking the car’s window, Oliver fired his first shot. Id.

 24. However, Plaintiffs contend that there was no immediate risk of harm to

 anyone when Oliver opened fire, that Oliver fired at the rear of the car as it was

 driving away from the officers, and after it had passed Gross. Pls.’ Resp. 16.

       Oliver fired five rounds, and one bullet struck Jordan in the head, killing

 him. Oliver Br. 25; Pls.’ Resp. 17.

       Vidal turned onto Bishop Drive, two blocks away from Baron Drive, and

 stopped the car. Pls.’ Resp. 18. BSPD officers approached and ordered the boys out

 of the car. Id. 18-19. Plaintiffs contend that although Vidal, Kevon, Maxwell, and

 Maximus complied with the officers’ orders, the officers shouted and pointed their



                                           4
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21        Page 5 of 30 PageID 14737



 guns at them. Id. 19. BSPD officers handcuffed and detained Vidal. Id.; Oliver’s Br.

 25. The officers also detained Kevon, Maxwell, and Maximus. Pls.’ Resp. 20.

       Plaintiff Odell Edwards, Jordan, Vidal, and Kevon’s father, together with

 Vidal and Kevon, who have now reached the age of majority; Intervenor-Plaintiff

 Shaunkeyia Stephens, Jordan and Kevon’s mother; and Intervenor-Plaintiff

 Rhonda Washington, Maxwell and Maximus’s mother, together with Maxwell and

 Maximus, who are also no longer minors, filed separate complaints against the City

 of Balch Springs and Oliver. Though Oliver filed no answer to Plaintiffs’ live

 pleadings, he now moves for summary judgment on the basis of qualified

 immunity—a defense he raised in his answer to Plaintiffs’ earlier complaints.

 Plaintiffs filed their consolidated response, and Oliver filed his reply. Pls.’ Resp.;

 Oliver Reply (ECF No. 375).

       Plaintiffs subsequently filed a motion for leave to file a surreply to respond

 to Oliver’s objection, made in his reply, to three of Plaintiffs’ exhibits included in

 their appendix: “(1) [T]he amended, January 17, 2018 Report of Philip Hayden

 ([ECF No.] 372, Ex. 12); (2) excerpts of Mr. Hayden’s criminal trial testimony

 ([ECF No.] 372, Ex. 11); and (3) a new, November 9, 2020 expert report Mr.

 Hayden prepared for Plaintiffs for this case ([ECF No.] 372, Ex. 20).”2 Mot. Leave



 2On August 28, 2018, a jury found Oliver guilty of Jordan Edwards’s murder and
 sentenced him to fifteen years’ imprisonment. Pls.’ App. 376 (ECF No. 372). Two
 years later, on August 10, 2020, the Dallas Court of Appeals affirmed his conviction
 and sentence. Oliver v. State, 2020 WL 4581644, at *19 (Tex. App.—Dallas Aug.
 10, 2020, pet. granted). On January 13, 2021, the Texas Court of Criminal Appeals
 granted Oliver’s petition for discretionary review. See id. at *1.
                                           5
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21       Page 6 of 30 PageID 14738



 Surreply 2 (ECF No. 381). But “[u]nder Local Civil Rule 7.1, the movant is generally

 entitled to file the last pleading. Surreplies are highly disfavored, and this Court

 will only permit a surreply in exceptional or extraordinary circumstances.”

 Campoamor v. Cengage Learning, Inc., 2010 WL 11618843, at *1 (N.D. Tex. June

 10, 2010) (Lynn, J.) (citation omitted). The Court does not find exceptional or

 extraordinary circumstances in this case to justify permitting additional briefing,

 particularly because the Court did not rely on those exhibits in reaching its

 conclusion.3 Accordingly, Plaintiffs’ motion for leave to file a surreply is DENIED,

 and Oliver’s motion for summary judgment is fully briefed and ripe for

 determination.

                                 Legal Standards

       The Court’s analysis “involves multiple legal standards, corresponding to

 qualified immunity, summary judgment, . . . and the Fourth Amendment.” Joseph

 ex rel. Estate of Joseph v. Bartlett, 981 F.3d 319, 328 (5th Cir. 2020). Because

 “[t]he intersection of these standards gets tricky,” the Court relies on the Fifth

 Circuit’s recent explanation of how “[q]ualified immunity changes the nature of the

 summary-judgment burden, how and when the burden shifts, and what it takes to

 satisfy the burden.” Id. at 328-29.




 3 Also because the Court determines Oliver is not entitled to qualified immunity at
 the summary-judgment stage, it does not address Plaintiffs’ argument that Oliver’s
 criminal conviction “could have collateral estoppel effect at trial.” Pls.’ Resp. 29
 n.9 (emphasis added).
                                          6
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21          Page 7 of 30 PageID 14739



       Foundationally, when a plaintiff cannot prove the necessary facts essential

 to recovery, summary judgment is proper. See Fed. R. Civ. P. 56. Summary

 judgment under the Federal Rules is appropriate when “there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.”

 Id. 56(a). Summary judgment is also appropriate when “the nonmoving party has

 failed to make a sufficient showing on an essential element of her case with respect

 to which she has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 322,

 323 (1986) (“In our view, the plain language of Rule 56(c) mandates the entry of

 summary judgment, after adequate time for discovery and upon motion, against a

 party who fails to make a showing sufficient to establish the existence of an element

 essential to that party’s case, and on which that party will bear the burden of proof

 at trial.”).4 A genuine issue of material fact exists when a trier of fact could resolve




 4 Though Oliver sets forth “traditional” and “no evidence” summary-judgment
 standards, Oliver Br. 26-28, “‘no evidence’ motions for summary judgment are not
 cognizable in federal court, but proper only in Texas State court.” In re Wilshire
 Homes Hous., Ltd., 2013 WL 5162077, at *6 (S.D. Tex. Sept. 11, 2013) (citing In re
 Perry, 2009 WL 2753181, at *3 (Bankr. S.D. Tex. Aug. 26, 2009 (Bohm, J.) (stating
 “the ‘no-evidence’ standard does not apply in federal courts”); Trautmann v.
 Cogema Mining, Inc., 2007 WL 1577652, at *2-3 (S.D. Tex. May 30, 2007);
 Castenada v. Flores, 2007 WL 1671742, at *2 (S.D. Tex. June 8, 2007) (state of
 Texas’s “no evidence” standard does not apply in federal court)); accord Wichy v.
 CVS Caremark Corp., 2019 WL 2745752, at *2 (W.D. Tex. May 20, 2019) (citations
 omitted). While Oliver does not move for summary judgment under any state-law
 provision, and perhaps by “no evidence” refers to the Celotex court’s construction
 of Rule 56, to prevent any confusion, the Court notes the Federal Rules of Civil
 Procedure set forth only one summary-judgment standard under Rule 56.

                                            7
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 8 of 30 PageID 14740



 the dispute in favor of either party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 250 (1986).

       But the ordinary summary-judgment burden “changes with qualified

 immunity.” Joseph ex rel. Estate of Joseph, 981 F.3d at 329-30 (citation omitted).

               When a public official makes “a good-faith assertion of
               qualified immunity,” that “alters the usual summary-
               judgment burden of proof, shifting it to the plaintiff to
               show that the defense is not available.” In other words, to
               shift the burden to the plaintiff, the public official need
               not show (as other summary-judgment movants must)
               an absence of genuine disputes of material fact and
               entitlement to judgment as a matter of law.

               Once the burden is on the plaintiff, things briefly sound
               familiar again: The plaintiff must show that there is a
               genuine dispute of material fact and that a jury could
               return a verdict entitling the plaintiff to relief for a
               constitutional injury. That would be the same if the
               plaintiff did not face qualified immunity. But, to
               overcome qualified immunity, the plaintiff’s version of
               those disputed facts must also constitute a violation of
               clearly established law. This requires the plaintiff to
               “identify a case”—usually, a “body of relevant case law”—
               in which “an officer acting under similar circumstances .
               . . was held to have violated the [Constitution].” While
               there need not be “a case directly on point,” the
               unlawfulness of the challenged conduct must be “beyond
               debate.” This leaves the “rare” possibility that, in an
               “obvious case,” analogous case law “is not needed”
               because “the unlawfulness of the [challenged] conduct is
               sufficiently clear even though existing precedent does not
               address similar circumstances.”

               Moving from the bar to the bench, qualified immunity
               similarly changes the court’s normal task on summary
               judgment. A court decides whether summary judgment is
               appropriate by “view[ing] the facts in the light most
               favorable to the nonmoving party and draw[ing] all
               reasonable inferences in its favor” (so far normal), then

                                           8
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 9 of 30 PageID 14741



              determining whether the plaintiff can prove a
              constitutional violation (still normal) that was clearly
              established (not normal).

 Id. (internal citations omitted).

       Accordingly, a court reviews a motion for summary judgment based on

 qualified immunity in two steps. “First: ‘Taken in the light most favorable to the

 party asserting the injury, do the facts show the officer’s conduct violated a

 constitutional right[.]’” Romero v. City of Grapevine, 888 F.3d 170, 176 (5th Cir.

 2018) (alteration in original) (quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)).

 “Second, [the court] ask[s] ‘whether the right in question was “clearly established”

 at the time of the violation.’” Id. (quoting Tolan v. Cotton, 134 S. Ct. 1861, 1866

 (2014) (per curiam)); see also Garza v. Briones, 943 F.3d 740, 744 (5th Cir. 2019)

 (“Government officials ‘are entitled to qualified immunity . . . unless (1) they

 violated a federal statutory or constitutional right, and (2) the unlawfulness of their

 conduct was clearly established at the time.’” (alteration in original) (quoting

 District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (Thomas, J.))). The court

 may consider either step first, but “deciding the two prongs in order ‘is often

 beneficial.’” Darden v. City of Fort Worth, 880 F.3d 722, 727 (5th Cir. 2018)

 (quoting Pearson v. Callahan, 555 U.S. 223, 236 (2009)).

                                       Analysis

       Oliver argues he is entitled to summary judgment because qualified

 immunity bars Plaintiffs’ claims. Oliver Br. 28. Specifically, he contends Plaintiffs

 have “failed to identify a constitutional right that Officer Oliver violated” and “fail

                                           9
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 10 of 30 PageID 14742



 to identify clearly established law against Officer Oliver.” Id. 29, 32. Last, Oliver

 asserts Plaintiff’s “state law/tort claims against Officer Oliver should be dismissed”

 because Texas Civil Practice and Remedies Code § 101.106 requires their dismissal.

 Id. 45-47. The Court addresses Oliver’s qualified-immunity arguments before

 considering his Texas Civil Practice and Remedies Code § 101.106 argument.

                                           I.

       The Court first addresses whether the facts, taken in the light most favorable

 to Plaintiffs, show that Oliver’s conduct violated Maxwell, Maximus, Vidal, Kevon,

 and Jordan’s (collectively, the “occupant Plaintiffs”) constitutional rights. See

 Romero, 888 F.3d at 176 (“First: ‘Taken in the light most favorable to the party

 asserting the injury, do the facts show the officer’s conduct violated a constitutional

 right[.]’” (quoting Saucier, 533 U.S. at 201)). Oliver argues the “Plaintiffs failed to

 identify a constitutional right that [he] violated.” Oliver Br. 29. But Plaintiffs’

 complaints plainly assert Fourth Amendment excessive-force claims against

 Oliver.5 Edwards Compl. 22-23, 31-32 (ECF No. 270); Washington Compl. 20-21

 (ECF No. 271); Stephens Compl. 19-20, 24-25 (ECF No. 272). Taking the facts in

 the light most favorable to Plaintiffs, the Court finds a reasonable jury could




 5 Oliver has not filed an answer responding to Plaintiffs’ live complaints, and his
 counsel admitted at a hearing on June 5, 2019, that he had not read Plaintiffs’
 previous complaints, Edwards 4th Am. Compl. (ECF No. 123); Stephens 3d Am.
 Compl. (ECF No. 134); Washington 2d Am. Compl. (ECF No. 127), which were the
 live pleadings at that time, though he answered those complaints. Oliver’s Answers
 to Plaintiff’s previous complaints (ECF Nos. 141, 142, 143).
                                           10
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21        Page 11 of 30 PageID 14743



 conclude that Oliver’s conduct violated the occupant Plaintiffs’ Fourth

 Amendment rights.

       “[A] free citizen’s claim that law enforcement officials used excessive force

 in the course of making an arrest, investigatory stop, or other ‘seizure’ of his

 person” is “properly analyzed under the Fourth Amendment’s ‘objective

 reasonableness’ standard.” Graham v. Connor, 490 U.S. 386, 388 (1989); see also

 Joseph ex rel. Estate of Joseph, 981 F.3d at 332 (citing Poole v. City of Shreveport,

 691 F.3d 624, 627 (5th Cir. 2012)). While “Fourth Amendment jurisprudence has

 long recognized that the right to make an arrest or investigatory stop necessarily

 carries with it the right to use some degree of physical coercion or threat thereof to

 effect it,” Graham, 490 U.S. at 396 (citing Terry v. Ohio, 392 U.S. 1, 22-27 (1968)),

 to bring an excessive-force claim, a plaintiff must establish “(1) an injury (2) which

 resulted directly and only from the use of force that was clearly excessive to the

 need and (3) the force used was objectively unreasonable.” Goodson v. City of

 Corpus Christi, 202 F.3d 730, 740 (5th Cir. 2000) (quoting Williams v. Bramer,

 180 F.3d 699, 703 (5th Cir. 1999)). The amount of force that is reasonable under

 the Fourth Amendment “is not capable of precise definition or mechanical

 application,” and “requires careful attention to the facts and circumstances of each

 particular case.” Graham, 490 U.S. at 396 (quoting Bell v. Wolfish, 441 U.S. 520,

 559 (1979)); see also Joseph ex rel. Estate of Joseph, 981 F.3d at 332 (citing

 Graham, 490 U.S. at 396; Poole, 691 F.3d at 628).



                                          11
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21       Page 12 of 30 PageID 14744



       Nonetheless, the Supreme Court has “outlined a few considerations that

 inform the need for force: (1) the severity of the crime at issue, (2) whether the

 suspect posed an immediate threat to the safety of officers or others, and (3)

 whether the suspect was actively resisting arrest or attempting to evade arrest by

 flight.” Joseph ex rel. Estate of Joseph, 981 F.3d at 332 (citing Graham, 490 U.S.

 at 396; Tennessee v. Garner, 471 U.S. 1, 8-9 (1985)). However, the Court “must

 assess not only the need for force, but also the relationship between the need and

 the amount of force used,” evaluating “[t]he timing, amount, and form of a

 suspect’s resistance,” to determine whether an officer’s use of force was

 appropriate or excessive. Id. at 332 (internal quotation marks omitted) (quoting

 Deville v. Marcantel, 567 F.3d 156, 167 (5th Cir. 2009) (per curiam)) (citing

 Curran v. Aleshire, 800 F.3d 656, 661 (5th Cir. 2015); Mason v. Lafayette City-

 Par. Consol. Gov’t, 806 F.3d 268, 277 (5th Cir. 2015) (“[A]n exercise of force that

 is reasonable at one moment can become unreasonable in the next if the

 justification for the use of force has ceased.”)). Thus, while force may be justified

 when a suspect refuses to comply with instructions, “officers must also select the

 appropriate ‘degree of force.’” Id. (quoting Deville, 567 F.3d at 167-68).

       Specifically, “the use of deadly force,” is only reasonable when used “to

 protect the life of the shooting officer or others: ‘Where the suspect poses no

 immediate threat to the officer and no threat to others, the harm resulting from

 failing to apprehend him does not justify the use of deadly force to do so.’” Cole v.

 Carson, 935 F.3d 444, 453 (5th Cir. 2019) (en banc) (quoting Garner, 471 U.S. at

                                          12
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21       Page 13 of 30 PageID 14745



 11). Reasonability requires that, as “a critical component of risk assessment and

 de-escalation,” officers warn a suspect “where feasible” prior to using deadly force.

 Id. (quoting Garner, 471 U.S. at 11-12) (citing Colston v. Barnhart, 130 F.3d 96,

 100 (5th Cir. 1997)). Ultimately, these considerations must be reviewed, and the

 reasonableness of an application of force “must be judged[,] from the perspective

 of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight”

 to account for “tense, uncertain, and rapidly evolving” circumstances requiring

 police offers to make “split-second judgments . . . about the amount of force that is

 necessary.” Graham, 490 U.S. at 396-97 (citing Terry, 392 U.S. at 20-22).

       Here, Oliver does not dispute whether any Plaintiff suffered an injury. See

 Oliver Br.; Oliver Reply. Instead, he argues his use of force was “objectively

 reasonable” and not “clearly excessive.”6 Oliver Reply 9. Specifically, Oliver

 contends he “instinctively/involuntarily/reasonably” shot into the occupant

 Plaintiffs’ car because he heard “multiple/unexplained shots being fired from

 outside the House Party,” and he observed: “the crowd of children/Party attendees

 reacting in chaos, running away from danger and pointing in the direction of [the

 occupant Plaintiffs’ car],” “various semi-compliant to non-compliant vehicles

 departing the scene,” “[Officer Gross] threatening deadly force, with his sidearm

 unholstered, finger on trigger, weapon pointed . . . , and ready to fire [at the



 6 In his brief, Oliver repeats the same paragraph five times in nearly identical
 format. He also separately repeats sentences from those paragraphs in other places
 in his brief. See Oliver Br. 28-29, 31-32, 34, 35. The Court reproduces the content
 of that paragraph here.
                                          13
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 14 of 30 PageID 14746



 occupant Plaintiffs’ car],” and the “non-compliant/evasive/threatening/deadly

 [occupant Plaintiffs’ car] accelerating towards Officer Gross.”7 Oliver Br. 31-32. He

 also “perceived gunshot/violence from [the occupant Plaintiffs’ car] towards Gross

 with no muzzle flash from Gross’ weapon accompanied with the furtive movement”

 of the car’s occupants. Id. 32.

       Plaintiffs respond that Oliver’s use of deadly force was unreasonable because

 “when he fired at the vehicle in which Jordan Edwards was a passenger, there was

 no longer any threat to Officer Gross or anyone else.” Pls.’ Resp. 28. Specifically,

 “Gross was behind the vehicle”—the occupant Plaintiffs’ car had passed Gross by

 the time Oliver fired the first shot. Id. To determine whether Oliver’s use of force

 was reasonable, the Court “must view the facts and draw reasonable inferences in

 the light most favorable to [Plaintiffs] and ask whether [Oliver] would be entitled

 to qualified immunity on those facts.” Cole, 935 F.3d at 452 (citing Lytle v. Bexar

 Cnty., 560 F.3d 404, 409 (5th Cir. 2009)); see also Joseph ex rel. Estate of Joseph,

 981 F.3d at 325 (“In qualified immunity cases, which often involve competing

 versions of events, we take the plaintiff's version of the facts, unless that version is




 7Oliver’s repeated use of the virgule throughout the presentation of his version of
 the facts is confusing. Among other things, the Court cannot tell whether he means
 the occupant Plaintiffs’ car was non-compliant, evasive, threatening, and deadly;
 only one of those things; or some combination thereof. As discussed later in this
 section, a car that was merely “non-compliant” or “evasive” would likely not pose
 a sufficient threat to justify the use of deadly force. The Court does not dwell on
 this issue, however, because it must view the facts in the light most favorable to
 Plaintiffs.
                                           14
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 15 of 30 PageID 14747



 blatantly contradicted by the record, so that no reasonable jury could believe it.”

 (internal quotation marks and citations omitted)).

       According to Plaintiffs’ version of the facts, which is not blatantly

 contradicted by the officers’ body-camera footage, Vidal, Kevon, Jordan, Maximus,

 and Maxwell were leaving a house party that the police dispersed after an alleged

 complaint about possible underage drinking. Pls.’ Resp. 12-13; Pls.’ App. 10, 22,

 428 (ECF No. 372). Vidal was initially unable to drive away because another vehicle

 blocked Baron Drive. Pls.’ Resp. 14; Pls.’ App. 23, 428. After Vidal heard what he

 thought were gun shots, he put his car in reverse and backed slowly toward

 Shepherd Lane. Pls.’ Resp. 14; Pls.’ App. 428; see Pls.’ App. 23-24. As Vidal drove

 slowly in reverse, he heard Officer Gross shout, “Stop!” Pls.’ Resp. 14; Pls.’ App. 23,

 428; Def.’s App., Ex. 36 at 4:48-4:59 (ECF No. 351-6). Gross continued to yell at

 the car as it crept backward into the intersection of Baron Drive and Shepherd

 Lane. Pls.’ Resp. 15; Def.’s App., Ex. 36 at 4:59-5:02. The car briefly paused, as

 Vidal shifted gears, and then proceeded forward, southbound on Shepherd Lane,

 when Gross yelled again, “Stop that fucking car!” Pls.’ Resp. 15; Def.’s App., Ex. 36

 at 5:02-5:05. By the time Oliver reached the stop sign at the end of Baron Drive,

 the car had passed both Oliver and Gross, and Vidal began to accelerate. Pls.’ Resp.

 16; see Def.’s App., Ex. 35 at 5:18-5:22 (ECF No. 351-5) (as Oliver approaches the

 stop sign, Vidal’s vehicle is not visible in the intersection); see Def.’s App., Ex. 36

 at 5:03 (as Oliver fires his first shot, the vehicle is moving away from Gross). Oliver

 fired five rounds at the car as it drove away. Pls.’ Resp. 16; Def.’s App., Ex. 36 at

                                           15
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 16 of 30 PageID 14748



 5:02-5:05; see Pls.’ App. 429. One of the bullets from Oliver’s rifle struck Jordan

 in the head, killing him. Pls.’ Resp. 17; see Pls.’ App. 429, 437.

       The Court examines the relevant caselaw to evaluate reasonability in this

 context. Previously, the Fifth Circuit found that a reasonable jury could conclude

 that “firing at the back of [a] vehicle from some distance . . . was not a reasonable

 response to any threat.” Lytle, 560 F.3d at 417. In Lytle, Deputy O’Donnell began

 following a Taurus matching the description of a stolen vehicle and attempted to

 initiate a traffic stop after it changed lanes without signaling. Id. at 407. The Taurus

 accelerated, and O’Donnell chased the vehicle for a “quarter-to-half” mile, when it

 collided with another vehicle in the oncoming lane. Id. The Taurus began backing

 up toward O’Donnell’s cruiser, and, according to the plaintiff’s version of the facts,

 when the Taurus was three or four houses down the block, O’Donnell fired into the

 rear of the Taurus, killing fifteen-year-old passenger Heather Lytle. Id. at 407-08.

 The court concluded that “a jury could determine that O’Donnell acted

 unreasonably in firing at the back of the Taurus and thus violated Heather Lytle’s

 constitutional rights,” because it could also determine that “by the time the Taurus

 was three or four houses away, . . . any immediate threat to O’Donnell had ceased.”

 Id. at 413, 417. Accordingly, the court dismissed the interlocutory appeal for lack

 of jurisdiction because O’Donnell’s entitlement to qualified immunity turned on a

 genuine issue of material fact—whether O’Donnell fired immediately after the

 Taurus backed up toward him or once it was three or four houses down the block.

 Id. at 408, 418.

                                           16
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 17 of 30 PageID 14749



       Similarly, shooting the bumper of a car that is disobeying an officer’s

 commands to stop is not objectively reasonable as a matter of law. See Flores v.

 City of Palacios, 381 F.3d 391, 399 (5th Cir. 2004). In Flores, Officer Kalina

 “sought to detain Erika Flores because she was parked on the wrong side of the

 road and because, when he shined a spotlight on the car, several people fled from

 the vicinity.” Id. at 393. Flores drove away instead of responding to Kalina’s

 “repeated commands that she stop.” Id. Kalina shot Flores’s car to prevent her

 escape and arrested her for evading detention. Id. Kalina’s shot entered Flores’s

 bumper and became lodged in the back of the muffler. Id. at 394. The Fifth Circuit

 affirmed the district court’s denial of Kalina’s motion for summary judgment with

 respect to Flores’s excessive-force claim because there was a fact question as to

 whether Kalina’s use of deadly force was objectively reasonable. Id. at 393, 396,

 400. Specifically, the court could not find as a matter of law that “Kalina reasonably

 believed Flores posed any danger either to him or to anyone else” because: Kalina

 only “had reason to suspect . . . that Flores was guilty of a minor parking violation”;

 Flores “did not drive erratically,” though she “pulled into the street at an angle to

 enter the correct lane of traffic”; and “most critically,” Kalina “was already behind

 her car when he shot it.” Id. at 399.

       Relying on this precedent, another court in this district recently held that a

 vehicle slowly backing away from an officer without abruptly changing direction

 does not pose a sufficient threat to officers to justify the use of deadly force. See

 Dawes v. City of Dallas, 2020 WL 3603090, at *4 (N.D. Tex. July 2, 2020). In

                                           17
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 18 of 30 PageID 14750



 Dawes, the plaintiffs alleged Dawes drove in reverse very slowly backing out of a

 parking space, with no police officer behind her, when the officers shot and killed

 her. Id. at *1, *4. The magistrate judge’s recommendation specifies that the

 plaintiffs alleged, “[a]fter a police car drove into her path, Dawes moved her vehicle

 slightly forward, shifted into reverse, and slowly backed up again,” when the

 officers “fired at least 13 shots through the passenger side window.” Dawes v. City

 of Dallas, 2020 WL 5930624, at *1 (N.D. Tex. Jan. 27, 2020), adopted in part,

 rejected in part, 2020 WL 3603090 (N.D. Tex. July 2, 2020). The court found that,

 if the plaintiffs’ allegations were taken as true, Dawes’s conduct did not pose a

 sufficient threat to the officers because there was no need to react to an abrupt

 change in direction, nor did Dawes accelerate toward an officer. Dawes, 2020 WL

 3603090, at *4 (citation omitted). Accordingly, the court denied the officer’s

 request for a Rule 7(a) reply because the plaintiffs pleaded a facially plausible claim

 that the officer’s use of deadly force was excessive and unreasonable for purposes

 of denying qualified immunity. Dawes, 2020 WL 5930624, at *5 (citation omitted)

 (recommending the court deny defendant Kimpel’s motion for a Rule 7(a) reply);

 Dawes, 2020 WL 3603090, at *4 (agreeing with the magistrate judge’s analysis).

       But “proximity and temporal factors” are important in “cases addressing

 suspects fleeing in motor vehicles,” as Oliver points out, and an officer’s use of

 deadly force may be reasonable when he is in close proximity to a vehicle and has

 limited time to respond to it accelerating toward him. See Hathaway v. Bazany,

 507 F.3d 312, 321-22 (5th Cir. 2007) (citations omitted); Oliver’s Br. 35. In

                                           18
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 19 of 30 PageID 14751



 Hathaway, Officer Bazany was investigating a possible gang altercation and

 motioned for a vehicle to pull over. Id. at 315-16. Once the vehicle did so, he

 approached the driver’s side. Id. at 316. When he was eight to ten feet from the

 vehicle, it began accelerating toward him. Id. When he realized he was not going

 to be able to get out of its path, he decided to fire his weapon. Id. The vehicle struck

 him on his left leg, but Bazany did not know “whether he drew and fired before,

 during, or immediately after he was struck by the [vehicle].” Id. The Fifth Circuit

 found that Officer Bazany’s use of deadly force was reasonable because of the brief

 time period he had to respond to the serious threat of the vehicle accelerating

 toward him and did not fire “after the perception of new information indicating the

 threat was past.” Id. at 322. Accordingly, the court found Officer Bazany did not

 violate Jon-Eric Hathaway’s constitutional rights and affirmed summary judgment

 in Bazany’s favor. Id. at 322-23.

       Likewise, a vehicle accelerating toward an officer standing feet away

 constitutes a sufficient threat of harm making an officer’s use of deadly force

 reasonable. See Sanchez v. Edwards, 433 F. App’x 272, 275-76 (5th Cir. 2011) (per

 curiam). In Sanchez, Officer Banquer and Deputy Schwebel were surveilling a

 residence when Sanchez pulled into a neighboring driveway. Id. at 273. The officers

 approached Sanchez’s vehicle and ordered him to stop, but Sanchez reversed into

 the street. Id. Once out of the driveway, Sanchez put the car into drive and

 accelerated in Banquer’s direction. Id. Both officers fired their service weapons;

 the vehicle struck Banquer; and three shots hit Sanchez, killing him. Id. at 274. The

                                           19
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21       Page 20 of 30 PageID 14752



 Fifth Circuit had “absolutely no trouble finding that the officers[’] decision to use

 deadly force was reasonable under the circumstances” because of the “short period

 of time in which [they] had to react to Sanchez’s abrupt change of direction and

 Banquer’s obvious peril given his position in front of the vehicle.” Id. at 275.

 Accordingly, the court affirmed the district court’s grant of summary judgment for

 the officers. Id. at 273, 276.

       And, of course, an officer is entitled to summary judgment where the record

 could only enable a reasonable jury to find that, under the totality of the

 circumstances, a plaintiff posed a threat of serious harm to the officer’s physical

 safety at the time he fired his weapon. Wright v. City of Garland, 2014 WL

 5878940, at *10 (N.D. Tex. Nov. 13, 2014) (Fitzwater, J.). In Wright, Officer

 Stallings was inside an apartment complex searching for two individuals who had

 fled the investigation scene when he heard Wright’s horn honking and thought

 Wright might be the two individuals’ ride. Id. at *1. Stallings approached Wright’s

 car on foot, shined his flashlight at it, and “within seconds,” Wright accelerated.

 Id. Wright contended he accelerated toward the complex’s exit, but Stallings

 asserted Wright accelerated toward him. Id. Officer Stallings reacted by firing five

 shots within a two-second interval at Wright’s vehicle—two shots entered the open

 passenger window and struck Wright. Id. The court held Officer Stallings was

 entitled to summary judgment on qualified immunity because Wright, the

 nonmovant, “failed to produce evidence that would enable a reasonable jury to find

 that Officer Stallings did not have reason to believe that Wright posed a threat of

                                          20
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21        Page 21 of 30 PageID 14753



 serious harm to Officer Stallings’ physical safety at the time he fired his weapon at

 Wright’s vehicle.” Id. at *8, *11.

       “As these decisions indicate, a suspect that is fleeing in a motor vehicle is not

 so inherently dangerous that an officer’s use of deadly force is per se reasonable.”

 Lytle., 560 F.3d at 416. The analysis is more “nuanced,” Dawes, 2020 WL

 5930624, at *4, such that “[i]n cases involving a moving vehicle, the objective

 reasonableness of a decision to use deadly force depends on whether the vehicle

 posed a threat of harm in the particular circumstances faced by the officer.” Id.

 (citing Lytle, 560 F.3d at 412).

       In this case, according to the facts taken in the light most favorable to

 Plaintiffs—again, facts that are not blatantly contradicted by the evidence in the

 summary-judgment record, neither Oliver nor Gross was positioned in front of the

 occupant Plaintiffs’ car when Oliver opened fire. Rather, Oliver and Gross were

 positioned behind and to the side of the car as it passed them. Oliver and Gross’s

 position and the timing of Oliver’s shots after the car started moving away from

 Gross make this case more like Lytle and Flores and less like Hathaway and

 Sanchez in terms of the threat the car posed to Gross. And unlike Wright, the body-

 camera footage sufficiently raises a fact question that could enable a reasonable

 jury to conclude that Plaintiffs’ vehicle did not pose a sufficient threat of harm to

 Gross because it was moving away, making Oliver’s use of deadly force

 unreasonable. Accordingly, Plaintiffs have met their burden to show that a fact

 question exists as to whether Oliver violated Vidal, Kevon, Jordan, Maximus, and

                                          21
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21        Page 22 of 30 PageID 14754



 Maxwell’s Fourth Amendment rights, and the Court turns to whether those rights

 were clearly established at the time of the incident. See Lytle, 560 F.3d at 417 (“We

 therefore conclude that a jury could determine that O’Donnell acted unreasonably

 . . . and thus violated Heather Lytle’s constitutional rights. This is sufficient to

 affirmatively answer the constitutional violation question of our inquiry. We thus

 turn to the question of whether those rights were clearly established at the time of

 the incident.” (emphasis added)).

                                    II.
       Second, the Court must address whether the unlawfulness of Oliver’s

 conduct, on Plaintiffs’ version of the facts, was clearly established—that is, whether

 on April 29, 2017, the date of the shooting, any reasonable officer would have

 known that Oliver’s conduct was unlawful. See Joseph ex rel. Estate of Joseph, 981

 F.3d at 336 (citing Saucier, 533 U.S. at 199). Oliver contends “it was not clearly

 established on the night of the Incident that his use of force violated the 4th

 Amendment,” Oliver Br. 44, and that Plaintiffs “have failed to identify any case law

 with substantially similar facts in which the Court found the Defendant Officer was

 not entitled to Qualified Immunity.” Oliver Reply 10. Plaintiffs respond that

 Oliver’s use of deadly force violated the occupant Plaintiffs’ clearly established

 rights. Pls.’ Resp. 33. The Court finds that Plaintiffs have met their burden to show

 that, taking the facts in the light most favorable to them, the unlawfulness of

 Oliver’s conduct was clearly established as of the date of the shooting.




                                          22
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 23 of 30 PageID 14755



       A right is clearly established when “at the time of the officer’s conduct, the

 law was sufficiently clear that every reasonable official would understand that what

 he is doing is unlawful.” Wesby, 138 S. Ct. at 589 (internal quotation marks and

 citation omitted). “To be clearly established, a legal principle must have a

 sufficiently clear foundation in then-existing precedent,” and “prohibit the officer’s

 conduct in the particular circumstances before him.” Id. at 589-90. Generally, this

 “requires the plaintiff to ‘identify a case’—usually, a ‘body of relevant case law’—in

 which ‘an officer acting under similar circumstances . . . was held to have violated

 the [Constitution].’” Joseph ex rel. Estate of Joseph, 981 F.3d at 330 (quoting

 Wesby, 138 S. Ct. at 590). And “[w]hile there need not be ‘a case directly on point,’

 the unlawfulness of the challenged conduct must be ‘beyond debate.’” Id. (quoting

 Wesby, 138 S. Ct. at 590). Essentially, “[t]he central concept is that of fair warning:

 The law can be clearly established despite notable factual distinctions between the

 precedents relied on and the cases then before the Court, so long as the prior

 decisions gave reasonable warning that the conduct then at issue violated

 constitutional rights.” Lytle, 560 F.3d at 417 (internal quotation marks omitted)

 (quoting Kinney v. Weaver, 367 F.3d 337, 350 (5th Cir. 2004) (en banc)).

       Plaintiffs cite Lytle, among other cases, as authority indicating that the Fifth

 Circuit held in 2009 that an officer acting under similar circumstances acted

 unconstitutionally. Pls.’ Resp. 32-33. Indeed, several years before April 29, 2017,

 the Fifth Circuit held that “[i]t has long been clearly established that . . . it is

 unreasonable for a police officer to use deadly force against a fleeing felon who

                                           23
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 24 of 30 PageID 14756



 does not pose a sufficient threat of harm to the officer or others” and that “[t]his

 holds as both a general matter and in the more specific context of shooting a

 suspect fleeing in a motor vehicle.” Lytle, 560 F.3d at 417-18 (citations omitted);

 accord Dawes, 2020 WL 3603090, at *3; see also Flores, 381 F.3d at 400

 (affirming the district court’s denial of summary judgment as to the plaintiff’s

 excessive-force claim because the court could not resolve whether the officer’s

 conduct was clearly established “without reference to disputed questions of

 material fact”). In fact, the Lytle court stated that the right was clearly established

 as of “February 28, 2006.” Lytle, 560 F.3d at 418. In its previous discussion of

 whether Oliver’s conduct violated the occupant Plaintiffs’ constitutional rights, the

 Court determined that this case is more factually similar to Lytle and Flores and

 less similar to Hathaway and Sanchez because Oliver and Gross were behind the

 occupant Plaintiffs’ car when Oliver fired five shots, according to the facts taken in

 the light most favorable to Plaintiffs. Thus, because the Fifth Circuit has already

 determined that it is unreasonable to use deadly force against a suspect fleeing in

 a motor vehicle who does not pose a sufficient threat to an officer or others, the

 Court finds that were a jury to credit Plaintiffs’ version of the facts, it could

 conclude Oliver violated the occupant Plaintiffs’ clearly established right to be free

 from an unreasonable seizure on April 29, 2017.

       The Court finds that Plaintiffs have met their burden to show that, taking

 the facts in the light most favorable to them, the unlawfulness of Oliver’s conduct

 was clearly established as of the date of the shooting. “For [the Court] to say that

                                           24
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 25 of 30 PageID 14757



 the unlawfulness of such conduct wasn’t clearly established in 2017, despite the

 fact that [Lytle] said it was clearly established in [2009, or even in 2006], would

 flout precedent . . . .” See Joseph ex rel. Estate of Joseph, 981 F.3d at 342 (citation

 omitted). Accordingly, the Court finds that Oliver is not entitled to qualified

 immunity at this stage of the proceedings. See Lytle, 560 F.3d at 411 (quoting

 Abraham v. Raso, 183 F.3d 279, 290 (3d Cir. 1999)) (“[R]easonableness under the

 Fourth Amendment should frequently remain a question for the jury. To put the

 matter more directly, since we lack a clearly defined rule for declaring when

 conduct is unreasonable in a specific context, we rely on the consensus required by

 a jury decision to help ensure that the ultimate legal judgment of ‘reasonableness’

 is itself reasonable and widely shared.”).

                                          III.

       Last, Oliver asserts the Court should dismiss Plaintiffs’ “Wrongful Death and

 Survival Claims against Oliver,” which are “based in Tort,” because “Texas’s

 ‘Election of Remedies’ statute” precludes Plaintiffs “from pursuing a claim against

 any Balch Springs employee (including Officer Oliver) [and the City of Balch

 Springs] regarding the same subject matter.” Oliver Br. 45-46 (citing Tex. Civ.

 Prac. & Rem. Code § 101.106(a)). Plaintiffs respond that they do not seek to hold

 Oliver liable under any state-law tort theory; rather, “[t]he unlawful seizure claim

 is based on 42 U.S.C. § 1983[,] and the bystander claim is not a state law claim but

 simply an element of damage to the Plaintiffs who were in the vehicle and



                                           25
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21         Page 26 of 30 PageID 14758



 witnessed the fatal shooting of their brother, Jordan.”8 Pls.’ Resp. 35. The Court

 finds Oliver is not entitled to summary judgment on Plaintiff Odell Edwards and

 Shaunkeyia Stephens’s § 1983 wrongful-death claims or Odell Edwards’s survival

 claim under Texas Civil Practice and Remedies Code § 101.106.

       “The Fifth Circuit has held that section 1983 incorporates state wrongful

 death and survival statutes ‘to provide . . . full remedies for violations of

 constitutional rights.’” Mata v. City of Ennis, 2003 WL 252027, at *3 (N.D. Tex.

 Jan. 30, 2003) (Lynn, J.) (alteration in original) (quoting Rhyne v. Henderson

 Cnty., 973 F.2d 386, 390 (5th Cir. 1992)); see also Rodgers v. Lancaster Police &

 Fire Dep’t, 819 F.3d 205, 208-09 (5th Cir. 2016) (citations omitted) (“Federal civil-

 rights laws extend federal-question jurisdiction, however, by incorporating state

 wrongful-death statutes. Thus, an individual may bring a claim under federal civil-

 rights laws through Texas’s wrongful-death statute.”); Pluet v. Frasier, 355 F.3d

 381, 383 (5th Cir. 2004) (citing 42 U.S.C. § 1988(a); Rhyne, 973 F.2d at 390-91;

 Brazier v. Cherry, 293 F.2d 401, 409 (5th Cir. 1961)) (“Standing under the Civil

 Rights Statutes is guided by 42 U.S.C. § 1988, which provides that state common

 law is used to fill the gaps in administration of civil rights suits. Therefore, a party

 must have standing under the state wrongful death or survival statutes to bring a



 8 As the Court has previously noted, Plaintiffs’ complaints do not assert
 “bystander” claims; rather, Vidal, Kevon, Maximus, and Maxwell—the Plaintiffs
 “who were in the vehicle and witnessed the fatal shooting of their brother,
 Jordan”—assert § 1983 claims for their own psychological injuries. Edwards
 Compl. 31-32; Washington Compl. 20-21. Therefore, the Court only addresses
 those claims.
                                           26
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21       Page 27 of 30 PageID 14759



 claim under 42 U.S.C. §§ 1981, 1983, and 1988.”). Accordingly, “a parent may

 recover damages analogous to state law wrongful death damages in a § 1983 action

 based on the violation of her child’s civil rights.” Flores v. Cameron Cnty., 92 F.3d

 258, 271 (5th Cir. 1996) (citing Rhyne, 973 F.2d at 391). For example, “in

 Grandstaff [v. City of Borger, 767 F.2d 161 (5th Cir. 1985)], the Texas wrongful-

 death statute allowed a father to assert § 1983 claims based on his son’s wrongful

 death.” Rodgers, 819 F.3d at 209 (citing Grandstaff, 767 F.2d at 167, 172). Courts

 must look to state wrongful-death and survival statutes to determine which parties

 have standing to bring wrongful-death and survival claims under § 1983; in this

 case, the Texas wrongful-death and survival statues, Texas Civil Practice and

 Remedies Code §§ 71.004 and 71.021, “set forth the parties who can bring suit.”

 Aguillard v. McGowen, 207 F.3d 226, 231 (5th Cir. 2000); accord May v. City of

 Arlington, 2018 WL 1569888, at *9 (N.D. Tex. Mar. 30, 2018).

       Here, Plaintiffs Odell Edwards and Shaunkeyia Stephens bring § 1983

 wrongful-death claims as Jordan Edwards’s parents. Edwards Compl. 1, 31;

 Stephens Compl. 1, 24-25. And Odell Edwards brings a § 1983 survival claim on

 behalf of Jordan Edwards’s estate. Edwards Compl. 1, 31. That is, they assert they

 are entitled to Texas’s wrongful-death and survival remedies as a result of their

 § 1983 claims. While state-law “is used to fill the gaps in administration of civil

 rights suits,” thus providing for damages and determining the parties who have

 standing to bring wrongful-death and survival claims, Plaintiffs bring wrongful-

 death and survival claims under § 1983—not state law. See Pluet, 355 F.3d at 383

                                          27
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21          Page 28 of 30 PageID 14760



 (citing 42 U.S.C. § 1988(a)); Saenz v. City of El Paso, 2015 WL 4590232, at *7

 (W.D. Tex. Jan. 28, 2015) (“Plaintiff did not bring a cause of action pursuant to the

 Texas Wrongful Death Statute, but rather pursuant to § 1983, which incorporates

 Texas’s wrongful death remedy through § 1988.”), aff’d sub nom. Saenz v. Flores,

 668 F. App’x 611, 611 (5th Cir. 2016). And Oliver “cites no case law suggesting that

 § 1988 also incorporates state law immunity granted by the Texas Tort Claims Act.”

 Saenz, 2015 WL 4590232, at *7. In fact, § 1988’s text makes clear that its purpose

 is to incorporate additional state-law remedies when federal statutes insufficiently

 protect and vindicate civil rights, rather than reduce available remedies. Id.

 (“Section 1988 thus focuses on the incorporation of additional civil rights remedies

 under the common law and says nothing of state law immunity against such

 remedies.”).9 Accordingly, Plaintiffs’ § 1983 wrongful-death and survival claims

 are not subject to or barred by the Texas Tort Claims Act at Texas Civil Practice

 and Remedies Code § 101.106, and Oliver is not entitled to summary judgment on



 9 “The jurisdiction in civil and criminal matters conferred on the district courts by
 the provisions of titles 13, 24, and 70 of the Revised Statutes for the protection of
 all persons in the United States in their civil rights, and for their vindication, shall
 be exercised and enforced in conformity with the laws of the United States, so far
 as such laws are suitable to carry the same into effect; but in all cases where they
 are not adapted to the object, or are deficient in the provisions necessary to furnish
 suitable remedies and punish offenses against law, the common law, as modified
 and changed by the constitution and statutes of the State wherein the court having
 jurisdiction of such civil or criminal cause is held, so far as the same is not
 inconsistent with the Constitution and laws of the United States, shall be extended
 to and govern the said courts in the trial and disposition of the cause, and, if it is of
 a criminal nature, in the infliction of punishment on the party found guilty.” 42
 U.S.C. § 1988(a).

                                            28
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21       Page 29 of 30 PageID 14761



 Plaintiffs’ § 1983 wrongful-death and survival claims on that ground. See Saenz,

 2015 WL 4590232, at *7; Estate of Sorrells v. City of Dallas, 45 F. App’x 325, 2002

 WL 1899592, at *4 (5th Cir. July 10, 2002) (per curiam) (citations omitted) (stating

 that the Sorrells family’s claims against Dallas were not claims under the TTCA

 because “Dallas was only sued under § 1983”); Wright v. City of Garland, 2014 WL

 1492356, at *3 (N.D. Tex. Apr. 16, 2014) (Fitzwater, J.) (citing Estate of Sorrells,

 2002 WL 1899592, at *4) (finding defendant police officer was not entitled to

 dismissal of plaintiff’s § 1983 claim against him under Tex. Civ. Prac. & Rem. Code

 § 101.106(f) or § 101.106(a) because “[t]hese are provisions of the TTCA, which

 does not apply to [plaintiff’s] § 1983 claim.”).

                                 Recommendation

       For the reasons stated, the District Court should DENY Defendant Roy

 Oliver’s motion for summary judgment (ECF No. 344).

       SO RECOMMENDED.

       January 19, 2021.

                                         REBECCA RUTHERFORD
                                         UNITED STATES MAGISTRATE JUDGE




                                           29
Case 3:17-cv-01208-M-BT Document 390 Filed 01/19/21        Page 30 of 30 PageID 14762




                   INSTRUCTIONS FOR SERVICE AND
                  NOTICE OF RIGHT TO APPEAL/OBJECT

        The United States District Clerk is directed to serve a true copy of these
 findings, conclusions, and recommendation on the parties. Pursuant to Title 28,
 United States Code, Section 636(b)(1), any party who desires to object to these
 findings, conclusions, and recommendation must serve and file written objections
 within 14 days after being served with a copy. A party filing objections must
 specifically identify those findings, conclusions, or recommendation to which
 objections are being made. The District Court need not consider frivolous,
 conclusory, or general objections. A party’s failure to file such written objections
 to these proposed findings, conclusions, and recommendation will bar that party
 from a de novo determination by the District Court. See Thomas v. Arn, 474 U.S.
 140, 150 (1985). Additionally, any failure to file written objections to the findings,
 conclusions, and recommendation within 14 days after being served with a copy
 will bar the aggrieved party from appealing the factual findings and legal
 conclusions of the Magistrate Judge that are accepted by the District Court, except
 upon grounds of plain error. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d
 1415, 1417 (5th Cir. 1996) (en banc).




                                          30
